Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's response filed on 03/29/2022 and supplemental claim amendment filed on 07/22/2022 are duly acknowledged.
Claims 11-17, 19, 20, 24-27 and 30 were previously canceled by applicants.
Claims 1-10, 18, 21-23, 28, 29 and 31-36 (as currently amended/presented) are pending in this application.
Claims 8-10 and 18 remain withdrawn (non-elected invention of group II; it is noted for the record that applicants had previously canceled claims of non-elected group III that were also withdrawn). 
Claims 1-7, 21-23, 28, 29 and 31-36 (elected invention of group I, taken as without traverse; directed to “A composition comprising a non-naturally occurring satellite cell”, “An isolated population”, or “A microcapsule” comprising said satellite cells), as currently amended are pending in this application, and have been examined on their merits in this office action.
Rejoinder of Previously Withdrawn Claims
Claims 1-7, 21-23, 28, 29 and 31-36 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10 and 18, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/28/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowed Claims
Claims 1-7, 21-23, 28, 29 and 31-36 and rejoined group II claims 8-10 and 18, as currently amended by applicants (see supplemental claim amendment dated 07/22/2022) have been allowed. 
Thus, claims 1-10, 18, 21-23, 28, 29 and 31-36 have been allowed.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the product (i.e. composition comprising a non-naturally occurring satellite cell, isolated population thereof, or a microcapsule comprising the non-naturally occurring satellite cells; see instant claims 1, 21-23, in particular) as currently amended by applicants is deemed to be free of prior art issues, as the prior art does not disclose and/or reasonably suggest such “non-naturally occurring satellite cells” with characteristics recited as “wherein the expression of the two or more genes (as currently recited in instantly amended claims 1, 21 and 23; it is noted that Ccn5 is an alternate name for Wisp2 gene) is upregulated by greater than 2- fold relative to expression by myoblasts and the two or more genes are not expressed in an endogenous satellite cell” (see also the 132 affidavit/declaration submitted by applicants on 09/21/2021, pages 2-3, in particular; also see applicant’s remarks dated 03/29/2022, page 10, and instant specification on page 12, lines 21-23 for definition of the “non-naturally occurring satellite cell”). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-10, 18, 21-23, 28, 29 and 31-36 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/            Primary Examiner, Art Unit 1657